 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 8,
2007, by and among JMAR Technologies, Inc., a Delaware corporation (the
‘Company’), and Laurus Master Fund, Ltd., a Cayman Islands company (“Buyer”).
     WHEREAS:
     A. The Company and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act; and
     B. The Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the number of shares of Common
Stock, par value $0.01 per share, of the Company (“Common Stock”), set forth in
Section 1 below.
     NOW, THEREFORE, the Company and Buyer hereby agree as follows:

  1.   PURCHASE AND SALE OF COMMON STOCK.

          (a) Purchase of Common Stock. The Company agrees to issue and sell to
the Buyer, and the Buyer agrees to purchase from the Company on the Closing Date
(as defined below), 1,212,800 shares of Common Stock (the “Common Shares”).
          (b) Purchase Price. The purchase price for the Common Shares to be
purchased by the Buyer at the Closing shall be $0.19 per share (the “Purchase
Price”).
          (c) Closing Date. The purchase and sale of the Common Shares (the
“Closing”) shall take place at 10:00 a.m., New York City Time, on the date
hereof (the “Closing Date”) (or such other date and time as is mutually agreed
to by the Company and each Buyer).
          (d) Form of Payment. On the Closing Date, (i) Buyer shall pay the
Purchase Price to the Company for the Common Shares to be issued and sold to
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) the Company
shall deliver to Buyer (A) one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 2(f)
hereof), evidencing the number of Common Shares Buyer is purchasing, duly
executed on behalf of the Company and registered in the name of Buyer.

 



--------------------------------------------------------------------------------



 



  2.   BUYER’S REPRESENTATIONS AND WARRANTIES.         Buyer represents and
warrants that:

          (a) No Public Sale or Distribution. Buyer is acquiring the Common
Shares in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act and
Buyer does not have a present arrangement to effect any distribution of the
Common Shares to or through any person or entity; provided, however, that by
making the representations herein, Buyer does not agree to hold any of the
Common Shares for any minimum or other specific term and reserves the right to
dispose of the Common Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.
          (b) Accredited Investor Status. Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
          (c) Reliance on Exemptions. Buyer understands that the Common Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Common Shares.
          (d) Information. Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Common Shares which
have been requested by Buyer. Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives shall modify, amend or affect Buyer’s right to rely on
the Company’s representations and warranties contained herein. Buyer understands
that its investment in the Common Shares involves a high degree of risk and is
able to afford a complete loss of such investment. Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Common
Shares.
          (e) Transfer or Resale. Buyer understands that: (i) the Common Shares
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Buyer shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Common Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) Buyer provides the Company with reasonable assurance
that such Common Shares can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the Common
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Common Shares under circumstances in which the seller (or the person through
whom the sale is made) may be deemed

 



--------------------------------------------------------------------------------



 



to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Common Shares under the 1933 Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing, the Common Shares may be
pledged in connection with a bona fide margin account or other loan secured by
the Common Shares and such pledge of Common Shares shall not be deemed to be a
transfer, sale or assignment of the Common Shares hereunder, and no Buyer
effecting a pledge of Common Shares shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document, including, without
limitation, this Section 2(e); provided, that in order to make any sale,
transfer or assignment of Common Shares, Buyer and its pledgee makes such
disposition in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.
          (f) Legends. Buyer understands that the certificates or other
instruments representing the Common Shares shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
          (g) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and shall constitute the
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
          (h) No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Buyer or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party, or (iii) result

 



--------------------------------------------------------------------------------



 



in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Buyer, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
its obligations hereunder.

  3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.         The Company
represents and warrants to the Buyer that:

               (a) Organization and Qualification. The Company is a corporation
duly organized and validly existing in good standing under the laws of Delaware,
and has the requisite corporate power and authorization to own its properties
and to carry on its business as now being conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company or on the transactions contemplated hereby or on the
authority or ability of the Company to perform its obligations under this
Agreement.
               (b) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Common Shares in accordance
with the terms hereof and thereof. The execution and delivery of the Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby, including, without limitation, the issuance of the Common
Shares, have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
               (c) Issuance of Common Shares. The Common Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and shall be fully paid and nonassessable with the holder being
entitled to all rights accorded to a holder of Common Stock. The issuance by the
Company of the Common Shares is exempt from registration under the 1933 Act.
               (d) No Integrated Offering. Neither the Company, nor any of its
subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Common Shares pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Common Shares pursuant to Rule 506 under the
Securities Act, or any

 



--------------------------------------------------------------------------------



 



applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Common Shares to be integrated with other
offerings.
               (e) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or Bylaws (as defined below) of the Company or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or by which any property or asset of the Company is bound or
affected.
               (f) Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Agreement in accordance with the terms hereof.
               (g) Acknowledgment Regarding Buyer’s Purchase of Common Shares.
The Company acknowledges and agrees that Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Agreement and the transactions
contemplated hereby and thereby and that Buyer is not (i) an officer or director
of the Company, (ii) an “affiliate” of the Company (as defined in Rule 144) or
(iii) to the knowledge of the Company, a “beneficial owner” of more than 10% of
the Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)).
               (h) No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Common Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.
               (i) SEC Documents; Financial Statements. During the two years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the date of the Closing, and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact

 



--------------------------------------------------------------------------------



 



required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

  4.   MISCELLANEOUS.

          (a) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 



--------------------------------------------------------------------------------



 



          (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          (d) Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
          (e) Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and Buyer. No provision hereof may be waived other than by an instrument
in writing signed by the party against whom enforcement is sought.
          (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
     If to the Company:
JMAR Technologies, Inc.
10905 Technology Place
San Diego, California 92127
Telephone:  (858) 946-6800
Facsimile:  (855) 946-6899
Attention:  Chief Financial Officer
     If to Buyer:
Laurus Master Fund, Ltd.
825 Third Avenue
New York, NY 10022
Telephone:  (212) 541-5800
Facsimile:  (212) 541-4434
Attention:  John Tucker, Esq.

 



--------------------------------------------------------------------------------



 



or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
          (g) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Buyer, including by merger or consolidation. Buyer may assign some or
all of its rights hereunder without the consent of the Company, in which event
such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.
          (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
          (i) Survival. The representations and warranties of the Company and
Buyer contained in Sections 2 and 3 and the agreements and covenants set forth
in this Section 4 shall survive the Closing and the delivery of Common Shares.
          (j) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have executed this Securities
Purchase Agreement as of the date first written above.

          JMAR TECHNOLOGIES, INC.
      By:   /s/ C. NEIL BEER        Name:   C. Neil Beer        Title:   Chief
Executive Officer        LAURUS MASTER FUND, LTD.
      By:   /s/ EUGENE GRIN        Name:   Eugene Grin        Title:   Director 
     

 